DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant filed an RCE on 20 November 2020 thus gaining entry of the After Final Amendment filed 06 October 2020.  This Amendment
provides a replacement abstract that is insufficient to overcome the abstract objection because it fails to address the deficiencies in the first office action which are that the abstract should not be a slightly reworded recitation of claim 1.  Applicant is respectfully directed to the abstract objection below explaining that the abstract should be directed to the entire technical disclosure of the patent and should not refer to the purported merits of the invention;
Amends the specification to provide a clearer version of the equations thereby overcoming this aspect of the specification objection;
Provides no substantive argument against either the 35 USC 112(a) or the 112(b) rejections; nevertheless, the amendments to claim 1 overcome the 112(a) rejection of claim 1 by removing the language (““perform[ing] accelerated parallel computations in real-time on the plurality of image frames acquired by the camera”} for which there is no adequate written description while also introducing additional issues under 112(b) (see expanded rejection below).  It is noted that the amendments largely add limitations and do not revise the 
Includes a Terminal Disclaimer relative to U.S. Patent No. 10,699,418.  It is noted that the Final Office Action rejected claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 10,699,418. This was a statutory double patenting rejection.  A terminal disclaimer is not effective to overcome a statutory double patenting rejection Nevertheless, claim 1 has also been substantively amended and now avoids a statutory double patenting rejection.  Furthermore, the terminal disclaimer  does overcome the rejection of claims 1, 2, 3, 4, 16 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 3, 16 and 17 respectively of U.S. Patent No. 10,699,418 in view of Sharma (US 8,009,863).
Amends claim 1 in a manner that aligns the claims of this application to be substantially similar to claims in Applicant’s co-pending application (16/455,794) thus inviting a new double patenting rejection below; and
Amends claim 1 in a manner sufficient to result in the withdrawal of the 35 U.S.C. 103 based on Sharma (US 8,009,863) and Shekar (US 2016/0253794 A1).  However, upon further consideration a new ground of rejection is made in view of Steffanson (US 2018/0341818 A1) and Sharma.
Specification
The disclosure is objected to because of the following informalities:
 	Abstract: Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is merely a slightly revised version of amended claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has several apparent typos “using s dimension”, incorrect grammar in the “wherein” clause “dimensions is identified”, and the inclusion of two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 
In general, the instant specification often mentions capabilities, objects and goals but generally fails to provide proper written description support for various aspects of the claimed invention. 
Claim 2 purports to not store the video data feed as follows: “the video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.”  Likewise, claim 5 recites “only data extracted from each frame is stored locally and/or relayed to system servers.”
But the specification teaches the exact opposite of “not stored” or only data extracted is stored locally.  See Fig. 5 including steps “grab image from camera” which is understood to mean inputting an image frame that is stored by the camera and storing the frame in an image buffer or other memory device.  A few steps later in Fig. 5 the instant specification sates “Creates an image buffer variable to hold the latest image frame”.  Image buffers store images as evidenced by the “holding the latest image frame”.  Thread 4 in Fig. 4 also states “grab a screenshot from the camera and save it locally”.  Moreover, one of ordinary skill in the art would understand that images must be stored in order to enable image processing and the claimed “computations” of the image frames recited in claim 1.
The specification fails to provide adequate written description for “images processed in real time” recited in claim 3.

More specifically, there is no algorithm, specialized hardware or other technique that demonstrates possession of images being processed in real time as recited in claim 3. Instead of offering details sufficient to demonstrate possession of real-time processing the instant specification merely offers conclusory statements and repeats claim language. Furthermore, no details are offered as to how the various elements of the invention cooperate in combination to achieve real-time processing. Taken together one of ordinary skill in the art would not be apprised as to how real-time processing is accomplished.
	Questions about claim 16 include how is the system used with any of retail, food industry or beverage industry?  No specific example of applications to any of these environments is disclosed in the instant specification. Instead, the specification merely states that the system 10 “can be used for a variety of” laundry list of applications.  While the system 10 can and may indeed be used for those purposes the complete lack of any detail of how such applications are achieved results in one of ordinary skill in the art not being apprised as to how to do so.

	The instant specification does not offer any details or answers sufficient to answer the issues and questions raised above.  In sum, the specification does not evidence possession of the claimed invention and one of ordinary skill in the art would not be apprised as to how to make and use the claimed invention.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Generally speaking the claims are replete with errors and should be substantially revised to comply with standard practice.  See the above-noted typos in the claim objections and the rejections below.
Claim 1 confusingly assigns an ID “for each person in a field of view” and “occupants visible in the image are assigned IDs”.  It is unclear if persons or occupants are being assigned IDs.  It is also unclear if IDs are assigned based on visibility in the image or for being within a field of view.  Moreover, how does this field of view related to 
Claim 1, line 12 lacks antecedent basis for “the actual space”.
Claim 1, line 13 lacks antecedent basis for “the reference object information”.
Claim 2, line 1 lacks antecedent basis for “the video feed”.
Claim 2, line 2 lacks antecedent basis for “the processing unit” while the apparent antecedent basis in claim 1 is “a processor”.
Claim 3, line 1 lacks antecedent basis for “the images”.  Base claim 1 refers to “image frames” not images.
Claim 4, lines 1-2 lack antecedent basis for “the next frames” and “the video”. 
Claim 4 employs a word “sysoccupants” that is not part of the English language or defined anywhere in the specification thus rendering the claim scope indefinite.
Claims 5, 6, 16 and 17 are indefinite due to their dependency upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 3, 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 8,009,863) and Steffanson (US-2018/0341818 A1).
Claim 1
	In regards to claim 1, Sharma discloses a computer vision system (Figs. 1 and 4, column 2, line 55-67 and column 3, lines 35-41}, comprising:
a camera that captures a plurality of image frames in a target field {Fig. 1 shows image frames being captured in target filed (field of view) using a camera 110.  See also column 3, lines 45-57 and column 6, lines 23-34; column 8, lines 16-32};
a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID and a location for each person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame
{video feeds 354-356 are coupled to and receive image frames from the cameras for processing by person detection 359 and person tracking 380. See Fig. 4 and column 9, lines 7-43.  See also Fig. 2 illustrating tracking of several persons (detected occupants) 402, 404, which are assigned IDs such as Person A, Person B.  See also Fig. 7 customer tracking 303 and path analysis 337.  Fig 14 also illustrates assigning customer IDs in the leftmost column of charts 308, 309 which assign IDs to customers as further explained in column 15, line 65—column 16, line 4.  Path analyzer 337 tracks/detects the locations/paths of each customer as discussed in column 10, lines 13-39; Fig. 8 behavior recognition includes spatio-temporal analysis of the customer 


calculates distances between any and all: detected occupants, and classifies each occupant as being within a determined-area of interest {as to “calculates distances”, see spatio-temporal analysis of the customer tracks as discussed in column 10, line 58—column 11, line 67 which includes determining whether individuals have been in close proximity and are travelling as a group in column 12, lines 1-22.   As to “classify each occupant as being within a determined-area of interest” see determination of time spent by each customer in a certain area in column 12, lines 10-54. As to the server, see Fig. 22 exemplary hardware implementation that includes an Intel PC as well as client-server architectures as further discussed in column 21, line 10—column 22, line 21},

Steffanson is an analogous reference employing cameras 174 to determine physical dimensions of a room/space that is specifically applied to tracking individuals in [0100] and interpret images to identify the presence, location and/or activities of humans in [0023].
Steffanson also teaches:
a user interface that allows for a determination of a reference object including one or more of: shape, dimensions, and location in the image, a distance between two points is selected by a user in the image frame using s [sic] dimensions of a grid overlaid on a reference object for which the user has manually selected and manually inputted dimensions {See Fig. 3 in which a user interface on a mobile device 117 allows determination of a reference object’s height (e.g. 6’11””).  Fig. 1 and [0042] describe reference object 131 has having a top point 106 and bottom point 107.  As such, the user selects a distance between two points 106, 107 for which the user has manually selected and manually inputted dimensions ((e.g. 6’11”).  A highly conventional ruler/yardstick typically employed by a user to determine this real world size for input via mobile device 117 corresponds to the “grid overlaid on a reference object”.  See also [0023], [0042]-[0043], [0051]-[0053], [0074]}; and
a server that calculates the dimensions of the actual space shown in the input image based on the reference object information {see Fig. 2, [0044]-[0048] and [0054]-[0056]}, 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma’s to include  a user interface that allows for a determination of a reference object including one or more of: shape, dimensions, and location in the image, a distance between two points is selected by a user in the image frame using s [sic] dimensions of a grid overlaid on a reference object for which the user has manually selected and manually inputted dimensions; and a server that calculates the dimensions of the actual space shown in the input image based on the reference object information, wherein in response to input images processed by the processor and the dimensions of the actual space dimensions of a space from only a picture and a user input reference marker is identified as taught by Steffanson because doing so permits real world dimensions to be calculated thereby enhancing Sharma’s person tracking that detects the locations/paths of each customer to perform behavior recognition using spatio-temporal analysis and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
In regards to claim 1, Sharma discloses wherein the video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system {see Fig. 4 video feeds that relay the video from the camera to a processing unit 351.  As to “not stored in the system”, Sharma discloses representing 

Claim 3
In regards to claim 3, Sharma discloses wherein the images are processed in real time {see column 9, lines 8-30}.
Claim 5
In regards to claim 5, Sharma discloses wherein only data extracted from each frame is stored locally and/or relayed to system servers {Sharma discloses representing the visual feeds from camera as tracks (data extracted) instead of continuing to use/store the image for later processing.  See person detection 359 and person tracking 360 such that multi-camera tracking need only process the tracks (broken world coordinate tracks 373) and not the entire image.  See Figs. 4 and 5 and column 9, lines 51-65.  Alternatively, the image data of the frame is within the broadly recited “data extracted from each frame and this image data is stored locally for processing by 351 in Fig. 4)}.
Claim 6
In regards to claim 6, Sharma discloses wherein the system provides a record of where each party came from {Sharma tracks people using person tracking 360 for each customer in the store and then joins the tracks across cameras (650) to that the person path in the entire store (330) is determined.  The path through the entire store would include a record of where each party came from.  See also map layer (record) that can 


Claim 16
In regards to claim 16, Sharma discloses wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry {see abstract; column 2, lines 65-67; and column 4, lines 1-5 mentioning retail store applications}.
Claim 17
In regards to claim 17, Sharma discloses wherein the system is used relative to advertising costs of an establishment {see column 11, lines 59-67}.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Steffanson as applied to claim 1 above, and further in view of Lin (US 20160171852 A1).
Claim 4
In regards to claim 4, Sharma is not relied upon to disclose but Lin teaches a highly analogous real-time video analysis system and method wherein sysoccupants are extracted, and the next frames of the video overwrite those frames that were just processed {see paragraph [0052] describing an overwriting process of the saved image by the next image}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4,  and 20, respectively of copending Application No. 16/455,794 in view of Steffanson. The difference between the respective claim 1s is a) the further recitation of “a distance between two points….. “ and b) the “wherein” clause in instant claim 1.  As to a) Stefanson teaches these limitations as set forth above.  As to b) the wherein clause is either a restatement of the server functionality in copending claim 1 and/or clearly met by Steffanson as set forth above.  
.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buibas (US-20200380701 A1) discloses detecting persons from images and assigning ID and location for each person in a field of view.  See Fig. 1.
Boulio (US-10878585 B1) employs cameras 305A, 305B to track customers that assigns ID and location information to each person and object in a field of view.  See Fig. 3G.
Kim (US-20110115730 A1) measures distance between two points or objects specified on a touch screen.  See paragraph [0035].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486